Title: From George Washington to Thomas Jefferson, 12 July 1791
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Tuesday 12th [July] 1791

The enclosed I send this afternoon, for your perusal. Tomorrow, 8’Oclock, I shall send the person who was the bearer of it, to you. It being the hour, he left word, when he left the letter, that he should call upon me. If Mr Pearce merits the character given him by T: D. he will unquestionably merit encouragement, & you can put him in the way to obtain it. Yrs ever

G.W.

